            Case 1:15-cr-00322-GJH Document 550 Filed 09/03/19 Page 1 of 10



                          IN THE UNITED STATES DISTRICT COURT FOR
                                 THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,                              *
                                                       *
             Defendant/Defendant,                      *        CIVIL No.: 19-CV-1719-GJH
                                                       *
                    v.                                 *
                                                       *        CRIMINAL No.: GJH-15-0322
MATTHEW HIGHTOWER,                                     *
                                                       *
             Respondent/Government.                    *
                              *   *                *     *     *    *     *

       GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION TO VACATE, SET
           ASIDE, OR CORRECT SENTENCE PURSUANT TO 28 U.S.C. ' 2255

           The United States respectfully submits this response opposing Defendant’s Motion to

Vacate, Set Aside, or Correct Sentence pursuant to 28 U.S.C. ' 2255. For the reasons stated

below, this motion should be denied without a hearing.

                                            Procedural Background

           On September 22, 2016, the jury convicted the Defendant on two counts: Collection of

Credit by Extortionate Means, 18 U.S.C. § 894; and Use of Interstate Facilities with Intent to

Promote, Manage, Establish, or Carry on Extortion, 18 U.S.C. § 1952. The jury found, via a

special verdict form, that the Defendant had murdered David Wutoh in furtherance of an

extortion plot. JA 1834.1 On November 30, 2016, the Defendant was sentenced. After hearing

from both attorneys and the Defendant, the Court sentenced the Defendant on Count One to 240

months and on Count Two to 380 months in prison, to be followed by supervised release for a

term of five years.

           On December 1, 2016 Defendant filed an appeal to the United States Court of Appeals

for the Fourth Circuit. This appeal was denied. 714 Fed. Appx. 238 (4th Cir. 2018). On June 10,


1
    Citations marked “JA” are to the Joint Appendix on appeal in this case. United States v. Hightower, 16-4796.
           Case 1:15-cr-00322-GJH Document 550 Filed 09/03/19 Page 2 of 10



2019, the Defendant filed a Motion to Vacate, Set Aside or Correct Sentence pursuant to 28

U.S.C § 2255. ECF 547. The Court ordered a response. ECF 548. The Defendant’s motion is

timely.

                                               Legal Analysis

    I.       Defendant’s Claim of Ineffective Counsel Does Not Meet the Strickland
             Standard.

          The Defendant claims that defense counsel was ineffective because his defense attorney:

(1) failed to “object to the prosecutor’s repeated instances of misconduct;” (2) failed to

“subpoena and obtain T-mobile cell phone records;” (3) failed to “investigate and correct factual

errors related to MVA records;” (4) failed to “object to the application of the cross-reference to

second-degree murder;” (5) failed to “object at sentencing to the testimony of Detective Serrano

on the ground that the testimony was not relevant conduct within the meaning of USSG 1B1.3

[sic];” (6) “sign[ed] and stipulate[ed]… a discovery agreement that deprived Mr. Hightower of

his right to effectively participate in his own defense;” (7) failed to “argue on appeal: a. That Mr.

Hightower’s sentence was substantively unreasonable; b. That the district court erred in denying

his motion to dismiss count-two (Extortion, 18 USC 1954) [sic];” and (8) that Counsel’s

cumulative errors prejudiced the defense because counsel failed to take the previously listed

actions. 2

          Under Strickland v. Washington, 466 U.S. 668 (1984), the Supreme Court set out limited

circumstances under which the strong presumption against vacating convictions based on claims

of ineffectiveness of counsel may be overcome. The Defendant must demonstrate: (1) that




2
 On August 14, 2019 (over two months after filing his initial habeas petition), the Defendant filed s “Memorandum
of Law” setting out in detail further factual allegations. ECF 549. Many of the Grounds in this “Memorandum of
Law” are distinct from and contain additional (unfounded) factual assertions from his original petition. The
Government therefore responds here only to the facts in the original petition as ordered by this Court. ECF 548.

                                                        2
         Case 1:15-cr-00322-GJH Document 550 Filed 09/03/19 Page 3 of 10



counsel's performance was deficient, requiring showing that “counsel made errors so serious that

counsel was not functioning as the counsel guaranteed Defendant by the Sixth Amendment, and

(2) that the deficient performance prejudiced the defense by showing that counsel's errors were

“so serious as to deprive Defendant of a fair trial, a trial whose result is reliable.” at 687. “The

burden to ‘show that counsel’s performance was deficient’ rests squarely on the Defendant.”

Burt v. Titlow, 134 S. Ct. 10, 17 (2013) (quoting Strickland, 466 U.S. at 687).

         A. The Defendant’s Claim Does Not Meet the Strickland’s Performance Standard.

       With respect to Strickland’s performance factor, the Defendant must establish that his

counsel’s actions were “not supported by a reasonable strategy.” Massaro v. United States, 538

U.S. 500, 505 (2003). When engaging in this analysis, the Supreme Court has stated that

“counsel should be ‘strongly presumed to have rendered adequate assistance and made all

significant decisions in the exercise of reasonable professional judgment.’” Burt, 134 S.Ct. at 17.

In doing so, a court may consider whether counsel executed “basic duties,” which include

“assist[ing] the Defendant,…advocat[ing] the Defendant’s cause and…consult[ing] with the

Defendant on important decisions….” Id. at 688. However, the ultimate inquiry is “whether

counsel’s assistance was reasonable considering all the circumstances,” and “[j]udicial scrutiny

of an attorney’s performance must be highly deferential.” Strickland, 466 U.S. at 688–89. A

criminal defense attorney’s representation will not be deemed ineffective unless counsel’s “acts

or omissions were outside the wide range of professionally competent assistance.” United States

v. Fulks, 683 F.3d 512, 517 (4th Cir. 2012) (quoting Strickland, 466 U.S. at 690). Finally,

counsel need not be unreasonably exhaustive in their defense as the law acknowledges the

undesirability of tilting at windmills. Lovitt v. True, 403 F.3d 171, 179 (4th Cir. 2005) (quoting

Wiggins v. Smith, 539 U.S. 510, 512) (“Strickland does not require counsel to investigate every



                                                  3
        Case 1:15-cr-00322-GJH Document 550 Filed 09/03/19 Page 4 of 10



conceivable line of mitigating evidence no matter how unlikely the effort would be to assist the

Defendant at sentencing.”)

       Defendant’s first contention is that Counsel failed to object to misconduct. However, no

evidence is provided to support this claim. Defendant merely states that his counsel “throughout

the trial… allowed false testimony to go uncorrected.” Hightower Grounds at 1. As there is no

evidence to support the allegation that the witnesses, including a federal Special Agent, were

testifying falsely. Defendant has failed to carry his burden of proof.

       Defendant’s second claim is that Counsel’s decision not to subpoena T-Mobile for

cellphone records was tantamount to ineffective assistance of counsel. Here Defendant makes the

wholly unsupported claim that “T-Mobile provided incorrect records to satisfy the subpoena,”

and that Defendant alerted counsel that the response was “in error.” Hightower Grounds at 1

Again, neither the record nor Defendant himself provide evidence that there was any deficiency

in T-Mobile’s cellphone records. This is merely a reiteration of Defendant’s previous argument

to the district court that T-Mobile provided spurious records and that the U.S. Attorney’s office

doctored phone records. JA 2009. The Defendant offers no proof to substantiate his claim.

       Defendant’s third claim is that Counsel failed to correct factual errors related to the MVA

record. Defendant here indicates that this failure was due to Counsel’s failure to impeach the

government’s evidence of his location “with evidence to the contrary that Mr. Hightower was not

on the scene, nor in the area, when the shooting took place.” Hightower Grounds at 1.

Defendant’s argument boils down to Counsel not producing nonexistent evidence. The

government produced evidence of his proximity to the scene of the crime via cellphone records.

JA 1524-1527. But Defendant provides no evidence that he was elsewhere, and evidence –




                                                 4
        Case 1:15-cr-00322-GJH Document 550 Filed 09/03/19 Page 5 of 10



admitted at trial and on which defense counsel performed significant cross examination – shows

that he was at the scene of the crime.

       Defendant’s fourth claim is that Counsel was ineffective for failing to object to the

application of the cross-reference to second-degree murder. Defendant states that Counsel “did

not object arguing that the cross-reference did not apply since the court did not find the requisite

intent to kill.” Hightower Grounds at 2 (internal quotations omitted). But Defendant’s counsel

argued vigorously against a cross reference for first degree murder – the matter at issue in

sentencing -- stating that “where the parties disagree is that the government believes that the

cross-reference to 2 offense is first-degree murder, and we believe that the cross-reference

offense should be second degree.” JA 1973. Defendant’s counsel had to do so because Defendant

had been convicted by the jury of murder. JA 1976. Defense counsel’s argument under the

Guidelines for second degree murder was an attempt to get him the minimum sentence possible

for the crimes of conviction.

       Defendant’s fifth claim is that is that Counsel was ineffective for failing to object at

sentencing to the testimony of Detective Serrano on the grounds that that the “testimony was not

relevant conduct within the meaning of USSG 1B1.3 [sic].” Hightower Grounds at pp. 2.

Defendant explains that this is because Detective Serrano’s testified at sentencing that “Mr.

Hightower had shot another individual, unrelated to the current matter, at some time previously.”

Hightower Grounds at 2. Defendant provides no information to further the assertion that this

does not qualify as relevant conduct. In a similar vein, Counsel did in fact effectively object to

parts of Detective Serrano’s testimony. See JA 1930. And counsel engaged in a vigorous cross

examination. JA 1932-1946. Further, there is no evidence that the judge used Detective




                                                 5
        Case 1:15-cr-00322-GJH Document 550 Filed 09/03/19 Page 6 of 10



Serrano’s testimony in any relevant way to formulate sentencing, and likewise sentenced within

the Federal Sentencing Guidelines.

       Defendant’s sixth claim is that Counsel was ineffective “by signing and stipulating to a

discovery agreement that deprived Mr. Hightower of his right to effectively participate in his

own defense.” Hightower Grounds at 2. Defendant states that this is because “[w]ithout Mr.

Hightower’s knowledge nor consent counsel signed and stipulated to a discovery agreement that

provided that Mr. Bardos would not provide Mr. Hightower copies of any discovery, which in

turn, prevented Mr. Hightower from noting to Mr. Bardos, errors of fact in the government’s

case. Mr. Bardos did not sit with Mr. Hightower and go over all of the discovery material.” Id.

The agreement, contained in its entirety in the Joint Appendix, is the standard agreement utilized

by United States Attorney’s Office. JA 285. The clause Defendant refers to is contained within

provision 5, and forbids counsel from giving copies of the material to client without prior

consent from the U.S. Attorney’s Office. JA 286. This is a standard feature of these agreements,

thousands of which are utilized every year and serve to protect victims and witnesses from

reprisal as discovery can serve as an unintentional roadmap for revenge. Aside from the safety

implications, if singing this agreement was ineffective, then nearly every counsel who represents

an individual charged by this office has been ineffective.

       Defendant’s seventh claim is that Appellate Counsel was deficient for failing to argue on

appeal that 1) “the sentence was substantially unreasonable;” 2) that “in denying his motion to

dismiss count-two;” and 3) that “the district court erred in denying his motion to suppress

statements.” Hightower Grounds at 2. Defendant admits that his “motions to suppress statements

and to dismiss were filed… and denied.” Hightower Grounds at 2. Defendant has presented no

example of why these decisions are in error, nor even provided a view of where the errors might



                                                 6
        Case 1:15-cr-00322-GJH Document 550 Filed 09/03/19 Page 7 of 10



lie. Defendant also provides no standard for what might constitute unreasonable sentencing. This

is particularly glaring, as the Federal Sentencing Guidelines were applied and Defendant was

given a sentence towards the low end. As the burden of proof lies with the Defendant and as

Defendant has failed to present any evidence or legal theories as to why his counsel was

inadequate, his claim must fail.

       B.       The Defendant’s Claim Does Not Meet Strickland’s Prejudice Standard

       With regard to the second Strickland factor, even if Defendant could prove that

sentencing and appellate counsel’s performance was inadequate under Strickland, Defendant

fails to prove any prejudice.

       Defendant’s eighth and final claim is that “Counsel’s cumulative errors prejudiced

defense where counsel: a. [f]ailed to object to prosecutorial misconduct; b. [d]eprived Mr.

Hightower of effectively participating in his own defense; c. [f]ailed to obtain correct T-Mobile

phone records; d. [f]ailed to investigate and correct factual errors related to MVA records; e.

[f]ailed to file a motion to compel the government to provide copies of original cell phone

records; f. [f]ailed to object to the application of the cross-reference to second-degree murder; g.

[f]ailed to object to the testimony of Detective Serrano on the grounds that such testimony was

not relevant to conduct; and h. [f]ailed to object to errors at trial and sentencing. Hightower

Grounds at 2.

       Here, Defendant has merely rephrased his previous grievances into a tautology where the

phrase “prejudice” is added. In keeping with the trend of Defendant’s previous claims Defendant

states a conclusion in lieu of providing any evidence that the outcome was prejudiced. As such,

even if all of Defendant’s statements were factually true he would still fail to meet the prejudice

prong of Strickland. No evidence is provided that any of the claimed conduct prejudiced the



                                                  7
          Case 1:15-cr-00322-GJH Document 550 Filed 09/03/19 Page 8 of 10



outcome in any way. The Defendant was convicted of murder after a trial spanning almost three

weeks, with seventeen witnesses and over one hundred exhibits, represented by able and active

defense counsel.

   II.      Defendant is Not Entitled to an Evidentiary Hearing

         Motions pursuant 28 U.S.C § 2255 are reviewed in the United States district courts in a

“three-step process…: (1) preliminary screening, (2) review to determine the necessity of

holding an evidentiary hearing after discovery and expansion of the record and (3) decision

following an evidentiary hearing.” Fenton v. United States, 914 F.Supp.2d 79, 81–82 (D. Mass.

2012). A hearing is not required when “the motion and the files and records of the case

conclusively show that the prisoner is entitled to no relief.” 28 U.S.C. § 2255(b). Courts have

determined that hearings are not necessary where “the motion ... fail[s] to allege sufficient facts

or circumstances upon which the elements of constitutionally deficient performance might

properly be found ... [or] where the Defendant has failed to present any affidavits or other

evidentiary support for the naked assertions contained in his motion.” United States v. Taylor,

139 F.3d 924, 933 (D.C.Cir.1998) (internal quotation marks and citation omitted). Accord

United States v. McGill, 11 F.3d 223, 225–26 (1st Cir. 1993).

         In this case the Defendant failed to satisfy either Strickland prong and his claims are

completely meritless. Therefore, the motion should be denied and no hearing is necessary.

   WHEREFORE, for the foregoing reasons the Government respectfully requests that this

Court deny the Defendant’s Motion to Vacate, Set Aside, or Correct Sentence pursuant to 28

U.S.C. § 2255.




                                                  8
Case 1:15-cr-00322-GJH Document 550 Filed 09/03/19 Page 9 of 10



                                     Respectfully submitted,

                                     Robert K. Hur
                                     United States Attorney

                                   By:_______/s/___________________
                                     Aaron S.J. Zelinsky
                                     Judson T. Mihok
                                     Assistant United States Attorney
                                     36 S. Charles Street
                                     Baltimore, Maryland 21201
                                     (410)-209-4800




                               9
      Case 1:15-cr-00322-GJH Document 550 Filed 09/03/19 Page 10 of 10



                                CERTIFICATE OF SERVICE

       I hereby certify that I caused a true and correct copy of the foregoing government’s

Response to Defendant’s Motion to Vacate, Set Aside, or Correct Sentence to be mailed first

class postage prepaid this September 3, 2019, to:



      Matthew Hightower, Reg. # 40293-037
      FCI Hazleton
      P.O. Box 500
      Bruceton Mills, WV 26525



                                                    /s/
                                                    Aaron S.J. Zelinsky




                                               10
